PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office156    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/605,467
Filing Date: 25 May 2017
Appellant(s): Schumacher, Karl-Heinz



__________________
Andrew J. Heinisch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13, 16, 17, 22, 24-26 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rapidly" in claim 1 is a relative term which renders the claim indefinite.  The term "rapdily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claim 1 recites “without temporal limitations being created.”  The metes and bounds of “without temporal limitations being created” are not clearly delineated.  That is, it is unclear at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13, 16, 17, 22, 24-26 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Gellini (US Pub. No. 2001/0003934 A1) in view of Doe (US Patent No. 3,782,593).
(Claims 1, 3-7 and 60) Gellini discloses a feeding device (2, 3, 12) including a machine (12; ¶ 0026) supported by a frame (¶¶ 0026, 0059), arranged to produce an end contour at one end of blank items of bar stock to create the premachined items of bar stock.  The end contour enables gripping of the end by means of a chuck (¶ 0007).  The Gellini reference discloses the machine being disposed upstream of the bar guide magazine/guide (3) and upstream of a buffer region such that premachined items of bar stock lie in a buffer region downstream of the machine (Fig. 16; ¶ 0059).  That is, a buffer region for a number of premachined items of bar stock that are provided with the end contour is provided (¶¶ 0007, 0026, 0059).  The buffer storage region provides the possibility for the premachined items of bar stock to be rapidly loaded from the buffer storage region into the bar guide (3) without temporal limitations being created that would pertain to the premachining of blank items of bar stock by the machine.  That is, because the 
Doe discloses a bar feeding device (Figs. 1-8) that includes a bar loading magazine (100) supported by a frame (200) that is rotatable about a magazine axis (Figs. 2-4).  The bar loading magazine having a plurality of bar guides (103) for feeding items of bar stock to at least one workpiece spindle of a lathe (Col. 5, Lines 44-49; Col. 6, Lines 43-44, 56-59).  The plurality of bar guides (103) are disposed about the magazine axis in a magazine drum (Fig. 4).  A buffer storage region (202) is supported by said frame that is disposed above the bar loading magazine (Fig. 4) and stores the items of bar stock (204).  The buffer storage region is capable of storing a plurality of the premachined items of bar stock that correspond to at least the number of bar 
(Claim 8) In the modified Gellini device, the loader acquires the selected premachined item of the premachined items of bar stock in a discharging position of the buffer storage region and transports said premachined items of bar stock to the receptacle of the member of the plurality of bar guides that is in the insertion position (Doe Fig. 4).
(Claim 13) In the modified Gellini device, the bar guides and the machine form components of a basic unit which is combinable selectively with a bundle loader or a planar 
(Claim 16) The planar loader has a planar storage unit having a loading platform on which the blank items of bar stock are stored.
(Claim 17) The planar loader would be capable of transferring the blank items of bar stock to a conveyor unit which in turn is capable of transferring the blank items of bar stock to the transverse conveyor unit (Doe Fig. 4).
(Claim 22) In the modified Gellini device, a guide axis of each of the bar guides runs parallel with the magazine axis (Doe Fig. 4; Col. 2, Lines 3-4).
(Claim 24) In the modified Gellini device, the blank items of bar stock in the machine are machined into the premachined items of bar stock at an alignment that is parallel with the guide axis of the bar guide (Doe Fig. 4).  That is, because the machine is at the back end of the frame of the bar feeding device and machining items of bar stock loaded in the receiving portion or entry of the region associated with the buffer region where stock is aligned parallel to the bar guides, the machine performs machining on stock in the parallel relationship.  This parallel relationship is also taught by the Gellini reference.
(Claim 25) As illustrated in Figure 4 of Doe, the premachined items of bar stock in the buffer storage region would be aligned so as to be parallel with the guide axis of each of the bar guides.  This parallel relationship is also taught by the Gellini reference.
(Claim 26) As illustrated in Figure 4 of Doe, the premachined items of bar stock in the buffer storage region are moved by the lift conveyor loader while the stock is aligned parallel to the guide axes of the bar guides.
Claims 12, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gellini (US Pub. No. 2001/0003934 A1) in view of Doe (US Patent No. 3,782,593) further in view of Jones, Jr. (US Patent No. 3,774,753).
The modified bar feeder disclosed in Gellini in view of Doe includes bar stock being fed to the machine and then to the buffer region and then into the bar guides while being parallel to the bar guides.  The modified Gellini device does not explicitly disclose a bar stock loader upstream of the machine and the bar stock being parallel to the bar guides while in the bar stock loader.
Jones, Jr. discloses a bar stock loader stores and feeds the blank items of bar stock to a location where the machine would be in the modified Doe (i.e., a location upstream of the buffer storage region and above the magazine drum) and is disposed upstream of the machine (Fig. 2).  The blank items of bar stock in a bar stock loader are disposed so as to be parallel with the guide axis of the bar guides (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified feeding device of Gellini with a bar stock loader as taught by Jones, Jr. in order to provide automatic loading of bar stock to the machine and feeding device while the stock is in the orientation needed for transfer to the bar guides.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections under 35 USC 112 in paragraphs 7, 9 and 11 of the Final Rejection have been withdrawn.  The obviousness rejections relative to claims 9-11 in paragraphs 17-19 of the Final Rejection have been withdrawn.


(2) Response to Argument
The Board Should Affirm the Final Rejection of Claims 1, 3-11, 13, 16, 17, 22, 24-26 and 60 under 35 U.S.C. § 112(b) Because Examiner Correctly Determined the Claim to be Indefinite.
Appellant argues that claim 1 “provides numerical context for ‘rapidly loading’” and “without temporal being created” due to the recitation that “the number [of premachined items of bar stock] corresponds to at least the number of bar guides in the bar loading magazine, reduced by one . . . .”  (emphasis omitted).  Additionally, Appellant contends that the specification provides a standard for ascertaining the degree of both the term “rapidly” and the phrase “without temporal being created.”   Specifically, Appellant attempts to tie the disclosure of the number of premachined items of bar stock in the buffer storage region to both the relative term and the phrase at issue.  Each issue will be analyzed in turn.

The Specification Fails to Provide a Standard for the Term “Rapidly.”
The term “rapidly” is not defined in the claim and the written description lacks a standard for measuring the degree of the term.  See Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1351 (Fed. Cir. 2005) (stating that the specification must “provide some standard for measuring that degree” of a relative term).  Claim 1 recites “the number [of premachined items of bar stock] corresponds to at least the number of bar guides . . . reduced by one . . . .”  The claim then recites, “said buffer storage region provides the possibility for the premachined items of bar stock to be rapidly loaded from the buffer storage region into the bar guides of the bar loading magazine without temporal limitations being created that would pertain to premachining of blank items of bar stock by the machine.”  The claim fails to set forth a standard of time or 
Turning to the written description, the disclosure to premachined items of bar stock being of a certain number ready to be loaded falls short of providing a standard for what is considered “rapidly” loaded.  See MPEP § 2173.05(b) I. (“Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification.”).  Paragraph 0007 discloses that the buffer storage region is capable of storing premachined items of bar stock that are “then to be rapidly loaded from the buffer storage unit into the individual bar guides . . . without temporal limitations pertaining to premachining of said items of bar stock . . . .”  (emphasis added).  Similarly, Paragraphs 0008-0011 focus on the number of premachined items of bar stock in the buffer storage region that can be rapidly loaded.  Yet, the number of premachined items does not provide a standard for measuring the term “rapidly” in the context of loading from the buffer storage unit into the individual bar guides.  The rapid loading takes place after the provision of premachined items in the buffer storage unit.  Thus, the Final Rejection should be affirmed because the written description is bare of a standard, numerical or otherwise, for measuring the term of degree.


One Having Ordinary Skill in the Art Would Not Understand the Scope of the “Without Temporal Limitations Being Created” Requirement.
A claim is indefinite if one having ordinary skill in the art would not understand what is claimed when reading the claim in light of the specification.  See MPEP § 2173.02.  Read in the context of the claim, there is no guidance for one of ordinary skill in the art to determine what is considered the absence of temporal limitations being created.  The clause containing the “without temporal limitations” phrase states that it is the buffer storage region that provides the possibility of rapidly loading without temporal limitations being created that would pertain to premachining of the bars.  The phrase “without temporal limitations being created” does not relate back to the number of premachined items in the buffer storage region.  The requirement of being without temporal limitation being created sounds as if no time for loading premachined items is taken, as if loading into the magazine is done via teleportation.  Yet, everything takes some degree of time (even teleportation would have a degree of time associated therewith).  Perhaps, the phrase means that time stops somehow.  Thus, the phrase “without temporal limitations being created,” read in the context of the claim, fails to provide a clear scope that would be understood by one having ordinary skill in the art.
The written description fails to define the phrase “without temporal limitations being created.”  Contrary to Appellant’s argument that the specification provides a minimum numerical measure for “without temporal limitations being created,” paragraph 00101 lacks any disclosure that the number of premachined items in the buffer storage region defines the phrase at issue.  In fact, paragraph 0010 fails to mention any comparison between an absence of temporal limitations 2  Paragraph 00083 is the only area cited by Appellant that mentions “time,” but this does not define the phrase at issue.  Thus, the Board should affirm the Final Rejection because the specification lacks a standard, numerical or otherwise, for defining the phrase “without temporal limitations being created.”

Comparison Between the Number of Premachined Items in the Buffer Storage Region and a Prior Art Device.
The alleged downtime associated with the prior art device mentioned in paragraph 0004 lacks a measurement standard for “rapidly” loading or loading “without temporal limitations being created.”  One of ordinary skill would understand that the premachined items are ready to be loaded as a result of being premachined.  Nonetheless, one of ordinary skill would not understand the measurement of what is considered “rapidly” loaded from the buffer storage region into the bar guides “without temporal limitations being created.”  Because the context of the claim and the written description fail to set forth a standard one of ordinary skill in the art would be reasonably apprised of the scope of the invention.  Hence, the Final Rejection should be affirmed.

The Final Rejection of Claims 1, 3-8, 13, 16, 17, 22, 24-26 and 60 Should be Affirmed Because Gellini (US Pub. No. 2001/0003934 A1) in view of Doe (US Patent No. 3,782,593) Establishes a Prima Facie Case of Obviousness.
Appellant argues that the combination of the obviousness rejection fails to disclose a plurality of dedicated advancing units.  Then Appellant alleges that the Final Rejection errs in stating that the Gellini reference includes a plurality of bar guides in a magazine drum.  Appellant contends that the Gellini reference fails to disclose the possibility for premachined items of bar stock being rapidly loaded from the buffer storage region without temporal limitations being created.  Next, Appellant argues that the Gellini reference fails to disclose a buffer storage region for premachined items of bar stock.  A further argument is directed to the Doe reference not disclosing premachined items of bar stock.  Furthermore, Appellant contends that Gellini already includes the structure provided by Doe in the modification.  Subsequently, Appellant argues that the combination of references fails to read upon all claimed limitations.  A general allegation of impermissible hindsight reasoning is then lodged prior to arguments against the rejections of some of the dependent claims  Each argument will be analyzed in turn.

The Combination of Gellini and Doe Reads Upon the Plurality of Dedicated Advancing Units Limitation.
The combination of Gellini in view of Doe includes a plurality of advancing units respectively provided in a plurality of bar guides.  As recognized by Appellant (Appeal Brief at page 13), the Gellini reference discloses that dedicated advancing units are known (Gellini ¶ 0004).  Gellini includes a bar guide (Gellini 3) having a dedicated advancing unit (Gellini ¶ 0025).  The Doe reference discloses a magazine drum (Doe Fig. 4) for feeding a multi-spindle 

The Combination of Gellini in View of Doe Includes a Bar Loading Magazine having a Plurality of Bar Guides.
Appellant erroneously considers the recitation of “the bar guide magazine/guide (3)” as Examiner’s contention that the Gellini reference includes a bar loading magazine having a plurality of bar guides.  (Final Rejection ¶ 14, page 4).  Not only does the inclusion of the recitation “guide magazine/guide” seem to be a mere typographical error, but it references the items alternatively (magazine or guide).  Nevertheless, the rest of the Final Rejection refers to Detail 3 as the bar guide.  Moreover, the Final Rejection states that the Gellini reference fails to disclose a bar loading magazine having a plurality of bar guides.  (Final Rejection ¶ 14, page 5).  The combination of the Doe reference with the disclosure in Gellini results in the claimed invention, which includes a bar loading magazine (drum) having a plurality of bar guides.  (Final Rejection ¶ 15, pages 5-6).  Thus, the rejection of the bar loading magazine having a plurality of bar guides is predicated upon the combination of references, not Gellini alone.

The Modified Gellini Device has a Buffer Storage Region, which Provides the Possibility for the Premachined Items of Bar Stock to be Rapidly Loaded Without Temporal Limitations Being Created.
Appellant argues that the Gellini reference alone fails to meet “without temporal limitations being created” because the temporal limitations relate to a bar loading magazine (drum) having a plurality of bar guides, and the Gellini reference only discloses a single bar guide.  It is odd that Appellant makes this argument because Appellant has previously argued in the brief that “without temporal limitations being created” is met if the number of premachined items of bar stock in the buffer storage region corresponds to at least the number of bar guides reduced by one.  (Appeal Brief at pages 6-11).  It would then follow that because there is one bar guide (Gellini 3) disclosed in Gellini and at least one premachined item of bar stock downstream of the machining location (Gellini ¶ 0059) on the bar feeding magazine (Gellini 2), then Gellini reference meets the “without temporal limitations being created” limitation.
Despite Appellant’s contradiction, the argument here focuses on the Gellini reference alone and not the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co.
The Gellini Reference Discloses a Buffer Storage Region.
Appellant alleges, and submits a declaration by inventor in support of the argument, that despite the clear language of the Gellini reference, no buffer region is present because the reference does not explicitly use the term “buffer.”  Appellant, via the declaration, also argues that the disclosure relative to Figure 16 and paragraph 0059 of the Gellini reference fail to disclose a buffer storage region because it is impossible to machine the end of one bar while indexing the bar feeding magazine (Gellini 2).  Examiner disagrees.
The prior art and the case law support a finding of prima facie obviousness under pre-AIA  35 U.S.C. 103(a).  Once a prima facie case of obviousness has been established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  See, e.g.. In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  Rebuttal evidence and arguments may be presented in the specification or in the form of a declaration or affidavit under 37 CFR 1.132.  See MPEP § 2145.  Consideration of rebuttal evidence and arguments requires Office personnel to weigh the proffered evidence and arguments.  Id.  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See MPEP § 716 (citing Ashland Oil, Inc, v. Delta Resins & Refractories, Inc., 776 F.2d 281 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986).  An obviousness rejection should be maintained only if evidence of obviousness outweighs evidence of nonobviousness.  See MPEP § 706, Subsection I. ("The standard to be applied in all cases is the ‘preponderance of the evidence’ test.").
See MPEP § 2145 (stating, “[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn).  The Gellini reference explicitly discloses the machine being upstream of a buffer storage region.  (Gellini ¶ 0059).  In particular, paragraph 0059 recites, “the magazine 2 [with] a toothed spacer 84 which is suitable to maintain separation between the bars B arranged on surface 4, in order to allow . . . the machining  of the bar that lies upstream of the lowermost bar.”  The machining being upstream of the lowermost bar means that at least the lowermost bar is a premachined item of bar stock.  This is not an assumption as asserted by Appellant via the declaration.  One of ordinary skill would understand that if the machining was upstream of the lowermost bar in the magazine (Gellini 2) then premachined items would exist at a downstream position (relative to the machining) on the magazine (Gellini 2), which would create a buffer region with premachined items of bar stock ready to be inserted into the bar guide (Gellini 3).  The absence of like terminology in the prior art reference is not evidence of a feature not being present.  Thus, the declaration is bare of any factual evidence in the form of objective teachings that would overturn the plain language in the prior art disclosure.
Relative to the contention that the provision of toothed spacers (Gellini 84) on the bar feeding magazine (Gellini 2) prevent the existence of a buffer storage region because the bar feeding magazine is incapable of being indexed during machining of the bar upstream of the lowermost bar, it is unclear how and why Appellant makes this determination.4  There is nothing in the claims that would prevent a buffer storage region from existing in the prior art reference 5  (Appeal Brief at page 18 citing ¶ 13 of Declaration).  This is interesting because Appellant has previously argued in the brief that “rapidly loading” and “without temporal limitations being created” are met if the number of premachined items of bar stock in the buffer storage region corresponds to at least the number of bar guides reduced by one.  (Appeal Brief at pages 6-11).  It would then follow that because there is one bar guide (Gellini 3) disclosed in Gellini and at least one premachined item of bar stock downstream of the machining location (Gellini ¶ 0059) on the bar feeding magazine (Gellini 2), then Gellini reference meets the “rapidly loading” and “without temporal limitations being created” limitations.
Nevertheless, the suggestion made by the inventor in the declaration that the premachined item of bar stock in the lowermost position of the bar feeding magazine (Gellini 3) must wait on the premachining operation prior to being indexed into the bar guide (Gellini 2) is erroneous.  Paragraph 0050 of Gellini, as recognized by Appellant,6 explicitly discloses that the premachining operation takes place while another bar in the lathe (which is also in the bar guide 3 because the bar guide feeds the lathe) is being machined.  (Gellini ¶ 0050).  As a result of the premachining taking place at the same time as the lathe operation on another bar, cost savings are recognized.  (Gellini ¶ 0050).  There is nothing to suggest that the premachining operation takes longer than the lathe operation such that the bar feeding magazine (Gellini 2) could not be 

The Final Rejection does Not Rely Upon the Doe Reference for a Disclosure of Premachined Items of Bar Stock.
Appellant argues against the reference alone and not the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  It is clear from the Final Rejection that the premachined items of bar stock are disclosed in Gellini.  (Final Rejection Final Rejection ¶ 14, pages 4-5).  Relative to the Doe reference, the Final Rejection states that the “buffer storage region (202) . . . stores the items of bar stock (204).  The buffer storage region is capable of storing a plurality of the premachined items of bar stock that correspond to at least the number of bar guides in the bar loading magazine, reduced by one item of bar stock (Fig. 4).”  (¶ 15, page 5) (emphasis added).  It can be seen that the Final Rejection speaks in terms of capability relative to premachined items of bar stock.  The recitation that “[t]he buffer storage region (202) has a conveyor unit (202a) that moves the premachined items of bar stock” is an inadvertent positive statement7 in place of 

The Combination of Gellini in view of Doe is Supported by Rational Underpinnings.
The crux of the modification (and therefore the claimed invention) provides the machine (Gellini 12) and the bar feeding magazine (Gellini 2) in a system of a multi-spindle feeding drum (Doe Fig. 4) having a buffer region (Doe 202) for storing bar stock.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. at 420.  The Final Rejection explicitly states that the Gellini reference “does not explicitly disclose a bar loading magazine having a plurality of bar guides disposed about a magazine axis in a magazine drum, [and] a buffer storage region buffer storage region disposed in the vertical direction above the bar loading magazine . . . .”  (¶ 14, page 5).  Therefore, the modification providing a bar loading magazine having a plurality of bar guides disposed about a magazine axis in a magazine drum and a buffer storage region buffer storage region disposed in the vertical direction above the bar loading magazine in the form of a conveyor unit adds structure for the benefit of “increase[ing] the number of premachined items of bar stock to deliver to an automatic multi-spindle lathe.”  (Final Rejection ¶ 15, page 6).  One of ordinary skill in the art would recognize that the 

The Modified Gellini Device Reads Upon the Number of Premachined Items of Bar Stock and the Absence of Temporal Limitations.
Appellant argues that the Final Rejection lacks increasing the number of premachined items of bar stock.  Additionally, Appellant again contends that the combination of Gellini in view of Doe fails to meet the absence of temporal limitations being created limitation because the Gellini reference includes the toothed spacer feeding magazine.  As a result of the presence of the toothed spacer feeding magazine, Appellant alleges that the rationale for modifying the Gellini reference could not be realized.  Examiner disagrees.
The claim requires the number of premachined items of bar stock in the buffer region to be capable of being at least one less than the number of bar guides in the magazine drum.  “The Gellini reference discloses the machine being disposed . . . upstream of a buffer region such that premachined items of bar stock lie in a buffer region downstream of the machine (Fig. 16; ¶ 0059).”  (¶ 14, page 5).  As a result, there is at least one premachined item of bar stock in the buffer region, which satisfies the number of premachined items claimed because there is only one bar guide.  Because the Gellini reference already teaches the number of premachined items of bar stock relative to the number of bar guides, the modified device would also meet the premachined items of bar stock for feeding the relative number of bar guides.
As stated previously, the “without temporal limitations being created” limitation is met (according to Appellant) if the number of premachined items of bar stock in the buffer storage 
Appellant’s continued focus on the premachining taking place at the same time as a lathe operation and the incremental movement of the toothed spacer feeding magazine disclosed in Gellini is erroneous.  The only way that the Gellini reference would have to wait on a premachined item of bar stock to be loaded is if the lathe operation is shorter than the premachining operation.  The reference is bare of such a statement.  Yet, this issue is moot as the 8    Thus, the Board should affirm the Final Rejection.

The Combination of Gellini in view of Doe is Not Based Upon Improper Hindsight Reasoning.
Appellant accuses the Final Rejection of being predicated upon impermissible hindsight because neither reference allegedly discloses premachining and temporal issues.  In conclusory fashion, Appellant alleges that a shift in rejection indicates impermissible hindsight based on Appellant’s own disclosure.  Examiner disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392 (CCPA 1971).  The Gellini reference explicitly discloses premachining items of bar stock prior to those items being fed to the bar guide.  (¶¶ 0059, 0050).  As stated previously, Appellant argued in the brief that “rapidly loading” and “without temporal limitations being created” are met if the number of premachined items of bar stock in the buffer storage region corresponds to 
A shift of rejection in response to claim amendments is not an indication of gleaning information from Appellant’s own disclosure.  In fact, Appellant fails to cite any information taken from its own disclosure that was used in the Final Rejection.  Moreover, Appellant fails to identify factual errors cited in the Final Rejection.  Appellant merely makes conclusory statements concerning the references individually.  See In re Keller, 642 F.2d 413 (CCPA 1981) (one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986) (same).  The obviousness determination was made through the lens of one of ordinary skill viewing the prior art references.  Thus, the Final Rejection should be affirmed because no instruction was gleaned from Appellant’s disclosure.

The Combination of Gellini in view of Doe Reads Upon Dependent Claim 3.
Appellant argues that the number of premachined items of bar stock is not relevant in the Gellini reference because it is allegedly time limited because the premachining is disclosed as taking place while another bar is being machined in the lathe.  (Appeal Brief at pages 25-26).  Examiner disagrees.  It is unclear how Appellant comes to the conclusion that the number of 

The Combination of Gellini in view of Doe Reads Upon Dependent Claims 60 and 7.
Appellant argues that the toothed spacer feeding magazine disclosed in the Gellini reference would interfere with the loader disclosed in the Doe reference.  Examiner disagrees.  As stated above, the modified Gellini device is provided with a bar loading magazine having a plurality of bar guides in a magazine drum (Doe Fig. 4) and a buffer storage region buffer storage region in the form of a conveyor unit (202a) that is capable of storing the number of premachined items as claimed.  (Final Rejection ¶ 15, page 6).  The toothed spacer (Gellini 84) feeding magazine (Gellini 2) would feed the conveyor unit (Doe 202, 202a).  Because the toothed spacer (Gellini 84) feeding magazine (Gellini 2) is spaced apart from the loader by the conveyor unit (202a) as taught by the Doe reference, the toothed spacer (Gellini 84) feeding magazine (Gellini 2) would not interfere with the loader.  Therefore, the Board should affirm the Final Rejection.

The Board Should Affirm the Final Rejection of Claims 4-6, 8, 12, 13, 16, 17, 22 and 23-27 Because Appellant does not Allege an Error Against the Obviousness Rejection under 35 U.S.C. 103.
Appellant fails to set forth an alleged error against the rejection of claims 4-6, 8, 12, 13, 16, 17, 22 and 23-27.  An appellant’s brief must present arguments in response to every ground of rejection recited in the Office action from which the appeal has been taken.  See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . .”.  MPEP § 1205.02.  A belief that a ground of rejection is clearly improper does not justify silence of that viewpoint.  Appellant must identify why the examiner erred as to the ground of rejection.  Id.  Thus, because Appellant failed to set forth an alleged error relative to the rejections of claims 4-6, 8, 12, 13, 16, 17, 22 and 23-27, the Board should affirm the respective obviousness rejections.

(3) Conclusion
The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Likewise, the phrase “without temporal limitations being created” in the context of the claim read in light of the specification fails to put one of ordinary skill in the art on notice of the claimed boundaries.  With regard to the prior art, the combination of references read upon the claimed limitations.  Essentially, the modification (and therefore the claimed invention) combines a known prior art machine (Gellini 12, 2) with a 

Respectfully submitted,
/RYAN RUFO/Primary Examiner, Art Unit 3722              
                                                                                                                                                                                          Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.g



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “One advantageous solution thus provides that the plurality of the premachined items of bar stock that are stored in the buffer storage unit correspond to at least the number of bar guides in the bar loading magazine, reduced by one item of bar stock.”  (Written Description ¶ 0010).
        2 “It is even more advantageous if the number of the items of bar stock that are stored in the buffer storage unit corresponds to the number of bar guides in the bar loading magazine, such that when loading of the bar guides in the bar loading magazine is performed, all of the items of bar stock are already available and in the bar feeding device thus can be rapidly inserted from the buffer storage unit into the bar guides.” (Written Description ¶ 0010).
        3 “In particular, the time periods required for premachining the items of bar stock in the machining unit thus are no longer significant when loading the bar guides with items of bar stock.” (Written Description ¶ 0008).
        4 It should be noted that Appellant focuses argument solely on the Gellini reference and not the combination of references.  The combination of references includes a conveyor (202a) extending the buffer storage region beyond the toothed bar feeding magazine (2) disclosed in Gellini.
        5 It should be noted that the inventor uses language not found in the claim for defining what must exist to be considered a buffer storage region.
        6 (Appeal Brief at page 19).
        7 The inadvertent statement comment is solely directed to “the premachined items of bar stock.”
        8 The rationale for modifying Gellini in view of the Doe teachings is “to increase the number of premachined items of bar stock to deliver to an automatic multi-spindle lathe Col. 1, Lines 9-13).”  This rationale would still be viable even with only an incremental feeder as disclosed in Gellini because a magazine drum with a plurality of bar guides could still receive premachined items of bar stock to then deliver to a multi-spindle lathe. Yet, such a determination is moot due to the combination of Gellini in view of Doe.